Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventor: Abdullah Al-Eidan			:
Patent No. 8,359,882				:
Issue Date: January 29, 2013			:		Decision on Petition
Application No. 12/102,448			:		
Filing Date: April 14, 2008			:
Attorney Docket No. 6488-003		:


This is a decision on the petition under 37 C.F.R. § 1.378(b) filed March 17, 2021, which requests acceptance of an unintentionally delayed payment of the 3.5 year maintenance fee and the 7.5 year maintenance fee for the patent.

The petition is GRANTED.

The petition satisfies the requirements set forth in 37 C.F.R. § 1.378(b).

The 3.5 year maintenance fee of $800 and the associated petition fee of $1,000 have been charged to Deposit Account No. 07-1337.

The 7.5 year maintenance fee of $1,880 has been charged to Deposit Account No. 14-0112.  The associated petition was paid via credit card on March 17, 2021.

The 3.5 year maintenance fee and the 7.5 year maintenance fee are accepted and the patent is hereby reinstated as of the mail date of this decision. 

The address set forth on the petition is different than the address of record.  A courtesy copy of this decision is being mailed to the address on the petition.   However, all future correspondence will be mailed to the address of record absent the receipt of a request to change the address of record.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

cc:	Nath, Goldberg & Meyer
	112 South West Street
	Alexandria, VA 22314-2891